This cause is before us on writ of habeas corpus and return thereto.
The record shows that the same factual conditions exist in this case as existed in the case of Scott v. Mayo, 159 Fla. 816,  32 So.2d 821.
Therefore, on authority of the opinion and judgment in that case we do not discharge the petitioner but, under the provisions of Sec. 924.34, Fla. Statutes 1941 (same F.S.A.) remand him to the custody of respondent with directions that petitioner be presented to the Criminal Court of Record of Duval County, Florida, for judgment and sentence as is provided in Sec. 775.09, supra, which said offense is included within the offense charged in the information under which petitioner was convicted.
Remanded with directions.
So ordered.
THOMAS, C. J., ADAMS and BARNS, JJ., concur.